Per Curiam.
This suit is the companion of Ellis v. Ballou, decided January 28th last, and reported in 129 Mich. 303 (88 N. W. 898). The suit is based upon two promissory notes, given and held under precisely the same circumstances as were the notes in the other suit. Both counsel make their arguments in that case the arguments in this. The appellants in their brief ask for the same ruling in this case as in the other. That case, therefore, is controlling, and further discussion is unnecessary.
The judgment is affirmed.